The judgment establishing plaintiff’s ownership of the stock {ante, p. 1005, decided herewith) having been reversed and-a *1006new trial ordered, this order is reversed, with twenty dollars costs and disbursements, and the motion denied, without prejudice to a renewal, if and when plaintiff establishes his ownership of the stock. In so ruling we do not wish to indicate that the order, in so far as it granted discovery, was proper, or that the examination should have been as broad as ordered, or be allowed as to all defendants at one time. Present —■ Martin, P, J., Glennon, Untermyer, Cohn and Callahan, JJ.